COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Clyde Williams v. Jirech Property Management, LP; Chi-
                            Chung Chang

Appellate case number:      01-17-00674-CV

Trial court case number:    17-DCV-059964

Trial court:                County Court at Law No. 3 of Fort Bend County

        The Clerk of this Court’s September 18, 2017 notice directed the county clerk to
file an indigent clerk’s record regarding the pro se appellant Clyde Williams’s “Sworn
Statement of Inability to Pay Costs for Appeal” (“Statement”). On October 6, 2017, the
county clerk filed an indigent clerk’s record containing a plaintiff’s contest to affidavit of
inability, filed on August 23, 2017, but no trial court’s order denying the indigence claim.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of
Civil Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s claim of
indigence was not overruled by the trial court, appellant is not required to pay costs in
this appeal. See id.
        Although the court reporter’s September 6, 2017 info sheet stated that there was
no reporter’s record taken, the filing fee and the clerk’s record fee have not been paid.
Thus, the Clerk of this Court is ORDERED to deem the appellant indigent and allowed
to proceed without advance payment for purposes of the filing and clerk’s record fees.
        Accordingly, because appellant is pro se, the Court ORDERS the county clerk to
mail a copy of the clerk’s and indigent clerk’s records to appellant, at no cost to
appellant, within 20 days of the date of this Order, and shall further certify to this
Court the date when delivery is made within 30 days of the date of this Order.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: October 17, 2017